Citation Nr: 0601738	
Decision Date: 01/20/06    Archive Date: 01/31/06

DOCKET NO.  03-30 374	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina




THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
30 percent for the service-connected migraine headaches.  

2.  Entitlement to an initial compensable disability rating 
for the service-connected gastroesophageal reflux disease 
(GERD).  




REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

A. Contreras, Associate Counsel



INTRODUCTION

The veteran served on active duty from November 1997 to June 
2002.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 decision by the RO.  

The veteran testified at a hearing before the undersigned 
Veterans Law Judge in November 2005.  

The issue of an initial disability rating in excess of 30 
percent for the service-connected migraine headaches is 
addressed in the REMAND portion of this document and is being 
remanded to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  



FINDING OF FACT

The service-connected GERD is shown to be manifested by 
episodic epigastric distress and related pain that more 
closely reflects criteria for an initial compensable rating; 
persistently recurrent epigastric distress with dysphagia, 
pyrosis and regurgitation, substernal or arm or shoulder pain 
and considerable impairment of health are not demonstrated.  



CONCLUSION OF LAW

The criteria for the assignment of an initial 10 percent 
rating, but not higher for the service-connected GERD have 
been met.  38 U.S.C.A. §§ 1155, 5107, 7104 (West 2002); 38 
C.F.R. §§ 4.7, 4.114 including Diagnostic Code 7346 (2005).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION


Factual Background

In a March 2003 decision, the RO granted service connection 
for gastroesophageal reflux disease (GERD), and assigned a 
noncompensable rating.  

The March 2003 VA examination indicates that the veteran had 
a history of GERD but was not taking any medication for it.  
It was noted that the veteran had daily symptoms of GERD.  
The diagnosis was that of gastroesophageal reflux disease, 
not being treated.  

In a May 2003 statement, the veteran indicated that she had 
seen a specialist regarding GERD and was told that she had 
level three GERD.  She indicated that her symptoms included 
spitting up blood, the inability to eat without severe pain, 
and the inability to sleep at night.  

She stated that she could not take medications for her 
condition because of her pregnancies and subsequent breast 
feeding.  She stated that, even with medications, she never 
had relief.  

In a September 2003 statement, the veteran indicated that she 
had to watch everything she ate and drank.  She indicated 
that she would get very sick, vomit, and cough up blood.  She 
stated that she was not taking medication for her condition 
as per doctor's orders, due to her pregnancy and breast 
feeding.  

A January 2004 VA treatment record indicates that the veteran 
denied having diarrhea, rectal bleeding, melena, significant 
abdominal pain, nausea or vomiting.  She indicated that she 
was having heartburn and indigestion.  

A September 2004 VA treatment record indicate that the 
veteran complained of increased heartburn.  It was noted that 
the veteran was currently taking medication for her 
condition, but continued to have severe heartburn.  

In an October 2004 statement, the veteran indicated that she 
had shoulder and arm pain associated with the GERD.  She 
noted recently going to the dentist because the acid from the 
reflux was destroying her teeth.  

She also indicated that she was unable to breathe, had pain 
in her chest and was told by a doctor that severe acid reflux 
disease caused such symptoms.  

At the November 2005 hearing, the veteran testified in 
relevant part that she had a lot of pain and discomfort due 
to GERD, and could not eat at times.  She stated that she 
could not take medication for GERD because of her pregnancies 
and breast feeding.  

She testified further that she would sleep in an upright 
position, but that did not always help.  She reportedly 
modified her eating habits in order to control the GERD 
symptoms.  

In a November 2005 statement, the veteran indicated that she 
had generally had 3 to 4 episodes of GERD activity per day, 
although some days she would have no episodes.  


Law and Regulations

Disability evaluations are determined by comparing a 
veteran's current symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4.  

When a question arises as to which of two ratings apply under 
a particular Diagnostic Code, the higher evaluation is 
assigned if the disability more nearly approximates the 
criteria for the higher rating; otherwise, the lower rating 
will be assigned.  See 38 C.F.R. § 4.7.  

Before proceeding with its analysis of the veteran's claim, 
the Board finds that some discussion of the Fenderson case is 
warranted.  

In that case, the United States Court of Appeals for Veterans 
Claims (Court) emphasized the distinction between a new claim 
for an increased evaluation of a service- connected 
disability and a case in which the veteran expresses 
dissatisfaction with the assignment of an initial disability 
evaluation where the disability in question has just been 
granted service connection.  

In a former case, the Court held in Francisco v. Brown, 7 
Vet. App. 55, 58 (1994), that the current level of disability 
is of primary importance when assessing an increased rating 
claim.  

In the latter case, however, where, as here, the veteran has 
expressed dissatisfaction with the assignment of an initial 
rating, the Francisco rule does not apply; rather, VA must 
assess the level of disability from the date of initial 
application for service connection and determine whether the 
level of disability warrants the assignment of different 
disability ratings at different times over the life of the 
claim-a practice known as "staged rating."  

The RO has assigned a noncompensable rating for GERD under 
Diagnostic Code 7346 of the Schedule for Rating Disabilities.  

Under Diagnostic Code 7346, a 60 percent rating is assigned 
when there are symptoms of pain, vomiting, material weight 
loss and hematemesis or melena with moderate anemia; or other 
symptom combinations productive of severe impairment of 
health.  

A 30 percent rating is assigned when there is persistently 
recurrent epigastric distress with dysphagia, pyrosis, and 
regurgitation, accompanied by substernal or arm or shoulder 
pain, productive of considerable impairment of health.  

A 10 percent rating is warranted with two or more of the 
symptoms for the 30 percent evaluation of less severity.  38 
C.F.R. § 4.114, Code 7346.  


Analysis

The veteran contends that her GERD is more severe than the 
current noncompensable rating reflects.  

The veteran has offered sworn testimony in this regard that 
she suffers from pain and discomfort due to GERD.  She has 
indicated that she has an average of 3 to 4 episodes of GERD 
per day.  

However, the veteran also noted that she did not have these 
symptoms every day.  

The Board finds that the statements from the veteran 
concerning the severity of her GERD are credible when viewed 
in conjunction with the available evidence.  

The Board also finds that this evidence tends to show that 
service-connected disability picture more nearly reflects 
symptoms of some episodic epigastric distress and related 
pain, warranting the assignment of a 10 percent rating under 
Diagnostic Code 7346.  

However, based on the evidence currently of record, the Board 
finds find that the veteran is not shown to have persistently 
recurrent epigastric distress with dysphagia, pyrosis and 
regurgitation, accompanied by substernal or arm or shoulder 
pain and productive of considerable impairment of health, 
which would warrant a 30 percent rating or merit 
consideration of a higher rating.  

The Board notes that under normal circumstances, it would 
discuss VA compliance with the Veterans Claims Assistance Act 
of 2000 (VCAA).  Public Law No. 106-475, 114 Stat. 2096 
(2000), now codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002).  

To the extent that the action taken hereinabove is favorable 
to the veteran, she is not prejudiced by the Board's failure 
to discuss this matter.  See Soyini v. Derwinski, 1 Vet. App. 
540 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran).  

Given the recent hearing testimony and statements by the 
veteran, the Board finds that further development of the 
record as to this matter is not indicated in order to address 
her entitlement to a rating higher than 10 percent.  



ORDER

An initial rating of 10 percent for the service-connected 
GERD is granted, subject to the regulations controlling 
disbursement of VA monetary benefits.  



REMAND

The Board finds, based on its review of the evidentiary 
record in its entirety, that a VA examination is required to 
fully evaluate the current extent of the service-connected 
migraine headaches warrant. 

In addition, any treatment records not yet associated with 
the veteran's file must be obtained for review by the Board.  

Accordingly, this matter is REMANDED to the RO for the 
following actions:

1.  The RO should take appropriate steps 
to contact the veteran and ask her to 
identify all records that she wishes VA 
to assist her in obtaining.  Such records 
pertinent to her claim would include all 
VA and private medical records pertaining 
to treatment for her migraine headache 
disability.  The appropriate release of 
information forms should accompany the 
letter.  All records should be associated 
with the veteran's claims file.  

2.  The RO should schedule the veteran 
for a VA examination to determine the 
current severity of the service-connected 
migraine headaches.  All indicated tests 
must be conducted.  The claims folder 
must be made available to and be reviewed 
by the examiner prior to the requested 
study.  The examiner should elicit from 
the veteran and record a full clinical 
history referable to her migraine 
headaches.  Based on his/her review of 
the case, the examiner should provide an 
opinion as to the current severity of the 
service-connected migraine headaches in 
terms of the applicable rating criteria.  
A complete rationale for any opinion 
expressed must be provided.  The 
examination report should be associated 
with the claims folder.  

3.  Thereafter, the RO should 
readjudicate the veteran's claim.  If any 
benefit sought on appeal is not granted, 
the veteran and her representative should 
be provided with a Supplemental Statement 
of the Case, and an opportunity to 
respond thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).  



______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals



 Department of Veterans Affairs


